EXHIBIT 99.1 Immediate Release For Further Information Contact: Monday, November 8, 2010 Robert E. Phaneuf Vice President – Corporate Development (918) 632-0680 RAM ENERGY RESOURCES REPORTS THIRD QUARTER 2010 RESULTS § RAM Reports 3Q 2010 Net Income of $1.6 million, or $0.02 per share; 9 Months Net Income of $6.7 million, or $0.09 per share § 3Q 2010 Free Cash Flow of $7.5 Million, or $0.10 Per Share § 3Q 2010 ModifiedEBITDA of$12.0 Million § 3Q 2010 Production of541,000 BOE; 9 Months Production of 1.7 Million BOE § RAM announces Agreement to Sell North Texas Gas Assets; Proceeds TargetDebt Reduction Tulsa, Oklahoma – RAM Energy Resources, Inc. (Nasdaq: RAME) today announced third quarter 2010 earnings and financial highlights. RAM Reports 3Q 2010 Net Income of $1.6 Million For the quarter ended September 30, 2010, RAM reported net income of $1.6 million, or $0.02 per share, based on 78.6 million diluted weighted average shares outstanding compared to a loss of $3.1 million, or $0.04 a share, on 74.5 million shares outstanding in the year-ago quarter. For the third quarter 2010, RAM’s adjusted net income to common shareholders (a non-GAAP measure) was $444,000, or $0.01 per share.The calculation of adjusted net income excludes the after tax impact of unrealized, non-cash, mark-to-market (MTM) gains associated with oil and natural gas derivatives covering future periods and other items. The adjusted net loss for the third quarter 2009 was $2.3 million, or $0.03 per share. Modified EBITDA and Free Cash Flow Modified EBITDA (a non-GAAP measure) was $12.0 million for the third quarter, compared with $11.1 million in last year’s quarter.Similarly, free cash flow (a non-GAAP measure) was $7.5 million, or $0.10 per share, for this year’s third quarter compared to $8.7 million, or $0.12 per share, in last year’s third quarter. Commodity Prices and Revenues Third quarter production totaled 541 thousand barrel of oil equivalents (BOE), down marginally from second quarter 2010 production of 549 thousand BOE, principally the result of natural production declines and offline wells resulting from weather related disruptions in the second quarter.Although offline wells were gradually returned to production, the timing and impact were insufficient to offset natural declines.Further, RAM experienced a shortage of fracturing and stimulation crews and equipment which continued to delay initiation of production from wells drilled in South Texas and hampered planned efforts to offset the natural decline in production.Third quarter 2010 production was down 14% compared to the 630 thousand BOE in the third quarter 2009. 1 The company’s realized price for oil increased 13% to an average of $74.05 per barrel in the third quarter of 2010 compared with last year’s third quarter average realized price of $65.74 per barrel.Similarly, the company’s realized price for natural gas rose 31% to an average of $4.05 per thousand cubic feet (Mcf) compared to an average of $3.10 per Mcfin the third quarter of 2009.In addition, the price of NGLs grew 24%, averaging $35.71 per barrel for this year’s third quarter.The positive impact from the 19% increase in total average price per BOE in the third quarter of 2010 was sufficient to fully offset the impact of the decline in production, allowing oil and gas revenue for the third quarter to rise to $26.5 million, compared to $25.9 million in the year-ago third quarter. Derivative activity resulted in a net $569,000 gain in the third quarter 2010 and was comprised of realized losses from contract settlements and premium costs of $1.2 million and offsetting unrealized MTM gains of $1.8 million.As a result, total revenues for the quarter rose to $27.1 million.Derivative activity in last year’s third quarter totaled a net loss of $800,000, as the combination of $483,000 of realized gains was more than offset by unrealized losses of $1.3 million.These net derivative losses effectively reduced total revenues to $25.1 million in last year’s third quarter. Costs and Expenses Production expenses were $8.6 million in the third quarter of 2010, 12% below the $9.8 million in the previous year’s quarter due primarily to decreased production volumes in the 2010 period and lower chemical costs.Production taxes were $1.5 million in this year’s third quarter, up 15% compared to production taxes of $1.3 million in the same quarter last year, primarily due to higher hydrocarbon prices during 2010.General and administrative expenses were $2.9 million in the current quarter, a 31% decline compared to $4.2 million in last year’s third quarter and a testament to the company’s continuing cost containment efforts. Proceeds From Asset Sale TargetDebt Reduction Consistent with RAM’s stated objective to deleverage the company through targeted asset sales, on November 1, 2010 the company announced it had signed an agreement effecting the strategic divestiture of RAM’s North Texas Barnett Shale and Boonsville properties to a private E&P company for $43.75 million in cash.Proceeds from the transaction, which is anticipated to close in early December 2010, are aimed at reducing its outstanding balances of debt.Concomitantly, RAM is evaluating alternatives for the refinancing the company’s remaining debt. As of September 30, 2010, RAM’s outstanding borrowings under its credit facility totaled $246.8 million, of which term debt was $113.3 million and $133.5 million was drawn on its revolver, which is currently subject to a $165.0 million borrowing base.Outstanding borrowings under the facility at September 30, 2009 totaled $250.2 million. Interest expense for the third quarter 2010 was $5.8 million compared to $5.6 million in the year-ago quarter.Similarly, the blended interest rate on borrowings was 8.2% in the third quarter compared to the blended rate in last year’s quarter of 8.9%.The increase in interest expense was due to higher average outstanding borrowings throughout the 2010 period. 2 Nine Month 2010 Results Nine month production totaled 1.7 million BOE, down 15% from production in the nine months of 2009 of 1.9 million BOE, resulting primarily from weather-related interruptions in both the first and second quarters of 2010 and natural production declines.In addition, the continued shortage of fracturing and stimulation crews and equipment which delayed bringing South Texas wells online hampered planned efforts to offset natural declines.Net income for the nine months ended September 30, 2010 was $6.7 million, or $0.09 per share compared to a loss of $45.8 million, or a loss of $0.61 per share, in the year-ago period.Modified EBITDA (a non-GAAP measure) was $40.2 million for the nine months of 2010 compared to $43.2 million for the same period last year.Free cash flow (a non-GAAP measure) for the first nine months of 2010 was $26.0 million, or $0.33 per share, compared to $33.7 million, or $0.45 per share, for the same period last year. RAM to Webcast Third Quarter 2010 Conference Call The company’s teleconference call to review third quarter results will be broadcast live on a listen-only basis over the internet on Monday, November 8 at 11 a.m. Eastern Time.Interested parties may access the webcast by visiting the RAM Energy Resources, Inc. website at www.ramenergy.com.From the home page, select the Investor Relations tab and then click on the microphone icon.The teleconference may be accessed by dialing 800.901.5241 (domestic) or 617.786.2963 (international) and providing the call identifier “37071790” to the operator. The webcast will be available for replay on the company’s website following the call’s completion.An audio replay will be available until November 15, 2010 by dialing 888.286.8010 (domestic) or 617.801.6888 (international) and using pass code “48125977”. Forward-Looking Statements This release includes certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements in this release, other than statements of historical facts, which address targets or plans for borrowing availability, and events or developments that the company expects or believes, are forward-looking statements.Although the company believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially from those in forward-looking statements include oil and gas prices, exploitation and exploration successes, actions taken and to be taken by the government as a result of political and economic conditions, continued availability of capital and financing, and general economic, market or business conditions as well as other risk factors described from time to time in the company’s filings with the SEC.The company assumes no obligation to update publicly such forward-looking statements, whether as a result of new information, future events or otherwise. About RAM Energy RAM Energy Resources, Inc. is an independent energy company engaged in the acquisition, exploitation, exploration, and development of oil and natural gas properties and the marketing of crude oil and natural gas.Company headquarters are in Tulsa, Oklahoma, and its common shares are traded on the Nasdaq under the symbol RAME.For additional information, visit the company website at www.ramenergy.com. 3 RAM Energy Resources, Inc. Condensed Consolidated Balance Sheets (in thousands, except share and per share amounts) September 30, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents Accounts receivable: Oil and natural gas sales, net of allowance of $50 ($50 at December 31, 2009) Joint interest operations, net of allowance of $479 ($641 at December 31, 2009) Income taxes - Other, net of allowance of $48 ($48 at December 31, 2009) Derivative assets - Prepaid expenses Deferred tax asset Inventory Other current assets 27 Total current assets PROPERTIES AND EQUIPMENT, AT COST: Proved oil and natural gas properties and equipment, using full cost accounting Other property and equipment Less accumulated depreciation, amortization and impairment Total properties and equipment OTHER ASSETS: Deferred tax asset Derivative assets - Deferred loan costs, net of accumulated amortization of $4,490 ($2,924 at December 31, 2009) Other Total assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable: Trade Oil and natural gas proceeds due others Other 80 Accrued liabilities: Compensation Interest Income taxes Other 10 Derivative liabilities - Asset retirement obligations Long-term debt due within one year Total current liabilities DERIVATIVE LIABILITIES - LONG-TERM DEBT ASSET RETIREMENT OBLIGATIONS OTHER LONG-TERM LIABILITIES 10 10 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' EQUITY (DEFICIT): Common stock, $0.0001 par value, 100,000,000 shares authorized, 82,597,829 and 80,748,674 shares issued, 78,636,524 and 76,951,883 shares outstanding at September 30, 2010 and December 31, 2009, respectively 8 8 Additional paid-in capital Treasury stock - 3,961,305 shares (3,796,791 shares at December 31,2009) at cost Accumulated deficit Stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) 4 RAM Energy Resources, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share amounts) (unaudited) Three months ended September 30, Nine months ended September 30, REVENUES AND OTHER OPERATING INCOME: Oil and natural gas sales Oil Natural gas NGLs Total oil and natural gas sales Realized gains (losses) on derivatives Unrealized gains (losses) on derivatives Other 51 49 Total revenues and other operating income OPERATING EXPENSES: Oil and natural gas production taxes Oil and natural gas production expenses Depreciation and amortization Accretion expense Impairment - - - Share-based compensation General and administrative, overhead and other expenses, net of Total operating expenses Operating income (loss) OTHER INCOME (EXPENSE): Interest expense Interest income 20 40 24 69 Other income (expense) 10 EARNINGS (LOSS) BEFORE INCOME TAXES - INCOME TAX BENEFIT Net earnings (loss) BASIC EARNINGS (LOSS) PER SHARE BASIC WEIGHTED AVERAGE SHARES OUTSTANDING DILUTED EARNINGS (LOSS) PER SHARE DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING 5 RAM Energy Resources, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine months ended September 30, OPERATING ACTIVITIES: Net income (loss) Adjustments to reconcile net income (loss) to net cash provided by operating activities- Depreciation and amortization Amortization of deferred loan costs and Senior Notes discount Non-cash interest Accretion expense Impairment - Unrealized (gain) loss on derivatives and premium amortization Deferred income tax benefit Share-based compensation (Gain) loss on disposal of other property, equipment and subsidiary 89 Other expense (income) Changes in operating assets and liabilities- Accounts receivable Prepaid expenses, inventory and other assets Derivative premiums Accounts payable and proceeds due others Accrued liabilities and other Restricted cash - Income taxes payable Asset retirement obligations Total adjustments Net cash provided by operating activities INVESTING ACTIVITIES: Payments for oil and natural gas properties and equipment Proceeds from sales of oil and natural gas properties Payments for other property and equipment Proceeds from sales of other property and equipment 4 Net cash used in investing activities FINANCING ACTIVITIES: Payments on long-term debt Proceeds from borrowings on long-term debt Payments for deferred loan costs - Stock repurchased Net cash used in financing activities DECREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income taxes Cash paid for interest DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES: Asset retirement obligations Payment-in-kind interest Receipt of common stock for settlement of contingent receivable $- 6 RAM Energy Resources, Inc. Production by Area Mature Mature Developing Fields Oil Fields* Natural Gas Fields South Texas Barnett Shale Appalachia Various Various Total Three Months Ended September 30, 2010 Aggregate Net Production Oil (MBbls) 11 1 - 30 NGLs (MBbls) 34 21 - 15 21 91 Natural Gas (MMcf) 12 61 MBoe 43 2 Three Months Ended September 30, 2009 Aggregate Net Production Oil (MBbls) 12 2 - 31 NGLs (MBbls) 31 32 - 20 21 Natural Gas (MMcf) 21 MBoe 67 4 Change in MBoe - Percentage Change in MBoe 0.0% -35.8% -50.0% -16.0% -12.3% -14.1% Mature Mature Developing Fields Oil Fields* Natural Gas Fields South Texas Barnett Shale Appalachia Various Various Total Nine Months Ended September 30, 2010 Aggregate Net Production Oil (MBbls) 33 4 - 83 NGLs (MBbls) 94 80 - 44 62 Natural Gas (MMcf) 40 MBoe 6 Nine Months Ended September 30, 2009 Aggregate Net Production Oil (MBbls) 45 6 1 80 NGLs (MBbls) 87 94 - 62 60 Natural Gas (MMcf) 66 MBoe 12 Change in MBoe Percentage Change in MBoe -3.6% -19.9% -50.0% -18.8% -12.4% -14.6% *Includes Electra/Burkburnett, Allen/Fitts and Layton fields. 7 RAM Energy Resources, Inc. Production and Prices Summary Three months ended Nine months ended September 30, 2010 September 30, 2010 Production volumes: Oil (MBbls) NGLs (MBbls) 91 Natural gas (MMcf) Total (MBoe) Average sale prices received: Oil (per Bbl) NGLs (per Bbl) Natural gas (per Mcf) Total per Boe Cash effect of derivative contracts: Oil (per Bbl) NGLs (per Bbl) - - Natural gas (per Mcf) Total per Boe Average prices computed after cash effect of settlement of derivative contracts: Oil (per Bbl) NGLs (per Bbl) Natural gas (per Mcf) Total per Boe Cash expenses (per Boe): Oil and natural gas production taxes Oil and natural gas production expenses General and administrative Interest Taxes Total per Boe Cash flow per Boe 8 RAM Energy Resources, Inc. Modified EBITDA, Free Cash Flow and Adjusted Net Income ( non-GAAP measures) (unaudited) Non-GAAP Financial Measures Modified EBITDA, a non-GAAP measure, is determined by adjusting net income (loss) for the following: interest expense, income taxes, depreciation, amortization, accretion, share-based compensation, impairment charges, unrealized gains or losses on derivatives and legal settlement changes.Free cash flow is also a non-GAAP measure representing Modified EBITDA after adjustments for the cash portion of interest and income taxes.Adjusted net income is a non-GAAP measure which excludes the income tax affected impact of unrealized derivative gains or losses, legal settlement proceeds and impairment charges on GAAP income. These non-GAAP measures are presented because management believes it is a useful adjunct to cash provided by operating activities under accounting principles generally accepted in the United States (GAAP).These non-GAAP measures are widely accepted as financial indicators of an oil and gas company’s ability to generate cash used to internally fund exploration and development activities and fund debt service costs. These non-GAAP measures are not a measure of financial performance under GAAP and should not be considered as an alternative to cash provided (used) by operating, investing, or financing activities as an indicator of cash flows, or as a measure of liquidity. 000s, except per share amounts Qtr Ended 9/30/2010 Qtr Ended 9/30/2009 9 Mos Ended 9/30/2010 9 Mos Ended 9/30/2009 Modified EBITDA Net income (loss) $ Adjustments: Interest expense $ PIK interest $ Amortization of deferred loan costs $ Depreciation, amortization and accretion $ Share-based compensation $ Income tax provision (benefit) $ Legal settlement proceeds $ $ - $ $ Impairment charges $ - $ - $ - $ Unrealized (gain) loss on derivatives $ Modified EBITDA $ Less: Cash paid for interest $ Cash paid for income tax $ 51 $ $ $ Free cash flow $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Free cash flow per share – basic $ Free cash flow per share – diluted $ Adjusted net income (loss): (1) Net income (loss) $ Adjustments: Tax affected impairment charges $ - $ - $ - $ Tax affected legal settlement proceeds $ $ - $ $ Tax affected unrealized (gain) loss on derivatives $ Adjusted net income (loss) $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Adjusted net income (loss) per share – basic $ Adjusted net income (loss) per share – diluted $ (1) Comparability between years is partially compromised due to the differing tax rates associated with each period.
